Citation Nr: 0033919	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  98-02 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pains.

2.  Entitlement to service connection for residuals of an 
injured right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from July 1986 to May 1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


REMAND

Upon review of the veteran's May 1998 RO hearing transcript, 
the Board notes that the veteran testified as to the 
incomplete state of his service medical records.  (Transcript 
(T.) at 8).  The veteran stated that he had had an 
opportunity to review his service medical records while 
waiting to see his civilian doctor.  Id.  The veteran had no 
idea what happened to the missing records, as he had not been 
offered them upon discharge.  Id.

In this respect, as to the purported missing service medical 
records, the Board notes that the record before it is devoid 
of any requests by the RO (both the New Orleans RO that 
originally denied the veteran's claim and the Phoenix RO) to 
the National Personnel Records Center (NPRC) as to all 
available service medical records for the veteran.  As to the 
Phoenix RO's failure to request any additional and available 
service medical records from NPRC, in light of the veteran's 
testimony at his May 1998 RO hearing, the Board can only 
stress that current law (including case law) requires such a 
request.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000); see also 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

Further review of the veteran's May 1998 RO hearing 
transcript also indicates that the veteran saw a private 
doctor for treatment, which included testing for rheumatoid 
arthritis.  (T. at 4).  It was noted that these records had 
not been obtained, and the Hearing Officer suggested to the 
veteran that these records might be helpful to his claim.  
(T. at 13-15).  The veteran's service representative 
indicated that they would obtain and submit these records.  
(T. at 14-15).  

Following the May 1998 RO hearing, the Phoenix RO, in June 
1998 correspondence to the veteran, reminded the veteran of 
the need for these records and afforded the veteran 60 days 
within which to submit this evidence.  The RO informed the 
veteran that his help in getting this evidence would speed 
the processing of his claim.  The RO did not address its duty 
to attempt to obtain these records, nor did it provide the 
veteran with an authorization to sign and return.  The 
veteran did not respond to this correspondence, and the 
private medical records were never obtained.  The RO should 
have attempted to obtain these records itself.

As to the VA examinations currently of record (conducted in 
September 1996 and June 1998), the Board finds that they are 
inconsistent as to clinical findings of current disabilities, 
i.e., multiple joint pains and residuals of an injured right 
great toe.  Upon VA examination in September 1996, the 
examiner listed under diagnoses chronic polyarthralgias and 
status following fracture in interphalangeal joint of right 
hallux, with occasional residual discomfort.  However, upon 
VA examination in June 1998, no diagnoses were provided by 
the examiner, and all x-ray studies were essentially normal.  
Given this conflicting evidentiary picture, VA's newly-
defined duty to assist includes providing a medical 
examination and obtaining a medical opinion as to the current 
existence of multiple joint pains and residuals of an injured 
right great toe and their relationship, if any, to events in 
service.  See Veterans Claims Assistance Act of 2000, supra.

Therefore, in light of the above, the issues of entitlement 
to service connection for multiple joint pains and 
entitlement to service connection for residuals of an injured 
right great toe will not be decided pending a REMAND for the 
following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-June 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's multiple joint pains 
and residuals of an injured right great 
toe, should be obtained and incorporated 
into the veteran's claims file.  This 
should include those private medical 
records identified by the veteran, 
regardless of date of treatment.

2.  The RO should contact the NPRC and 
request any and all available service 
medical records pertaining to the 
veteran.  The RO should document its 
request and any response received in the 
veteran's claims file.  If, after a 
reasonable time, the RO fails to receive 
a response as to its initial request, it 
should once again contact the NPRC with 
the same request for records.  As before, 
the RO should document this action.

3.  A VA orthopedic examination should be 
scheduled and conducted, in order to 
determine the presence and nature of the 
veteran's multiple joint pains and 
residuals of an injured right great toe.  
All suggested studies should be 
performed, and the examiner should obtain 
a detailed medical history from the 
veteran as to both disorders.  All 
findings should be recorded in detail.

Additionally, the examiner should comment 
on the etiology, if present, of the 
veteran's multiple joint pains and 
residuals of an injured right great toe 
and offer an opinion as to whether it is 
at least as likely as not that these 
disorders, if present, are related to the 
veteran's in-service complaints of back 
strain, cervical spine pain, neck spasms, 
and the probable healed fracture of the 
proximal end of the distal phalanx of the 
right foot.  The examiner should provide 
the rationale for any opinions expressed.  
If the examiner cannot express an opinion 
without resort to speculation, he or she 
should so state.

4.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.  The examiner must review 
the veteran's service medical records.

5.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

6.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the  examiner for corrective 
action.

7.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for multiple 
joint pains and residuals of an injured 
right great toe, considering all 
pertinent law and regulations, in light 
of any additional service medical records 
and treatment records obtained and the 
examination report and any opinions 
expressed therein.  

If the veteran's claim remains in a 
denied status as to either issue, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of the actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



